DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the number of per-frame" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a number of per-frame” and suggests amending.
Claim 11 recites the limitation "the number of per-frame" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a number of per-frame” and suggests amending.
	Claims 2, 6, and 8-10 are rejected based on their dependency on claim 1.
	Claims 3-5 are rejected based on their dependency on claim 2.
Claim 7 is rejected based on its dependency on claim 6.

	Claims 13-15 are rejected based on their dependency on claim 12.
Claim 17 is rejected based on its dependency on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/123753 MAIER et al., hereinafter “Maier”, in view of US 2016/0374569 Breslow et al., hereinafter “Breslow”.
Regarding claim 1, Maier discloses a method (Page 3, lines 6-15) for extracting a heart rate from a biosignal (Page 17, lines 13-17) comprising: receiving (Figure 1, element 12) an electrocardiogram (Page 4, lines 6-7) representing an electrical activity (Page 11, lines 1-4) of a heart (Page 11, lines 12-14); determining a modulation spectrum (Figure 1, element 14) for the electrocardiogram (Page 11, lines 23-24; biosignal is the ECG), the modulation spectrum (Figure 1, element 14) comprising a plurality of per-frame modulation spectrograms (Page 22, lines 12-14; each per-frame indicates that there are a plurality of per-frames) each representing a frequency as a function of a modulation frequency (Page 22, lines 12-14); for each per-frame 
Maier does not disclose a computer-implemented method for evaluating a heart rate variability.
However, Breslow teaches a computer-implemented (Para 9) method (Para 3) for evaluating a heart rate variability (Para 3)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have evaluated heart rate variability as taught by Breslow, in the invention of Maier, using the same process of Maier, in order to evaluate stress and endurance (Falk; Page 2, lines 11-12).
Regarding claim 2, Maier discloses determining the modulation spectrum (Figure 1, element 14) comprises: applying a first transform (Page 3, lines 16-19) to the electrocardiogram (Page 11, lines 23-24; biosignal is the ECG), thereby obtaining a time frequency representation (Page 3, lines 16-19) of the electrocardiogram; and applying a second transform (Page 3, lines 16-19) across a time dimension (Page 3, lines 16-19) of the time frequency representation (Page 3, lines 16-19), thereby obtaining the modulation spectrum (Page 3, lines 16-19).
Regarding claim 3, Maier discloses dividing the electrocardiogram (Page 20, lines 25-30) into a plurality of overlapping time windows (Page 20, lines 25-30) before applying the first transform (Page 20, lines 25-30; it is first windowed then transformed) and dividing the time frequency representation (Page 20, lines 25-31 and Page 21, lines 1-5) into a plurality of overlapping modulation windows (Page 20, lines 25-31 and Page 21, lines 1-5) before applying the second transform (Page 20, lines 25-31 and Page 21, lines 1-5).
Regarding claim 4, Maier discloses the first transform (Page 3, lines 16-19) is a first fast Fourier transform (Page 20, lines 25-31 and Page 21, lines 1-5).
Regarding claim 5, Maier discloses the second transform (Page 3, lines 16-19) is a second fast Fourier transform (Page 20, lines 25-31 and Page 21, lines 1-5).
Regarding claim 6, Maier discloses determining the respective central modulation frequency (Page 22, lines 4-7 and Page 13, lines 23-25) comprises determining a central modulation frequency of a first lobe (Para 13, lines 15-27) contained in the per- frame modulation spectrogram (Page 22, lines 12-19).
Regarding claim 7, Maier discloses identifying the first lobe (Page 22, lines 12-19) for each per-frame modulation spectrogram (Page 22, lines 12-19).
Regarding claim 8, Maier discloses calculating the mean central modulation frequency (Page 23, lines 5-10 and lines 15-16; mean heart rate and standard deviation is recited in the art, the central modulation frequency is the heart rate in each frame, therefore, examiner takes the position that the mean heart rate reads on this limitation).
Regarding claim 9, Maier discloses determining the indication (Figure 1, element 18) comprises calculating a standard deviation of the central modulation frequencies (Page 23, lines 5-10 and lines 15-16; mean heart rate and standard deviation is recited in the art, the central modulation frequency is  the heart rate in each frame, therefore, examiner takes the position that the standard deviation of the R-R interval reads on this limitation) of the per- frame modulation spectrograms (Page 22, lines 12-19).
Maier does not disclose determining the indication of the heart rate variability.
However, Breslow teaches determining the indication (Para 140) of the heart rate variability (Para 3 and 140).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have determined heart rate variability as taught by Breslow, in the invention of Maier, using the same process of Maier, in order to evaluate stress and endurance (Falk; Page 2, lines 11-12).
Regarding claim 10, Maier discloses measuring the electrocardiogram (Page 19, lines 28-30 and Page 4, lines 6-7).
Regarding claim 11, Maier discloses a system (Page 4, lines 8-9) for extracting a heart rate from a biosignal (Page 17, lines 13-17) comprising: a spectrum calculator (Figure 2, element 32) for receiving (Figure 1, element 12) an electrocardiogram (Page 4, lines 6-7) representing an electrical activity (Page 11, lines 1-4) of a heart (Page 11, lines 12-14) and determining a modulation spectrum (Figure 1, element 14) for the electrocardiogram (Page 11, lines 23-24; biosignal is the ECG), the modulation spectrum (Figure 1, element 14) comprising a plurality of per-frame modulation spectrograms (Page 22, lines 12-14; each per-frame indicates that there are a plurality of per-frames) each representing a frequency as a function of a modulation frequency (Page 22, lines 12-14); a central frequency calculating unit (Figure 2, element 34) for determining, for each per-frame modulation spectrogram (Page 22, lines 12-14), a respective central modulation frequency (Page 22, lines 4-7 and Page 11, lines 23-25); and a determining unit (Figure 2, element 36) for determining an indication (Figure 1, element 16) using the determined respective central modulation frequencies (Page 22, lines 4-7 and Page 11, lines 23-25) for the per-frame modulation spectrograms (Page 22, lines 12-14), a mean central modulation frequency (Page 23, lines 5-10 and lines 15-16; mean heart rate and standard deviation is recited in the art, the central modulation frequency is  the heart rate in each frame, therefore, examiner takes the position that the mean heart rate reads on this limitation) and a number of per-frame modulation spectrograms (Table 2) ; and outputting the indication (Figure 1, element 20).
Maier does not disclose a system for evaluating a heart rate variability.
However, Breslow teaches a system (Para 3) for evaluating a heart rate variability (Para 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have evaluated heart rate variability as taught by Breslow, in the invention of Maier, using the same process of Maier, in order to evaluate stress and endurance (Falk; Page 2, lines 11-12).
Regarding claim 12, Maier discloses the spectrum calculator (Figure 2, element 32) is adapted to apply a first transform (Page 3, lines 16-19) to the electrocardiogram (Page 11, lines 23-24; biosignal is the ECG), thereby obtaining a time frequency representation (Page 3, lines 16-19) of the electrocardiogram; and applying a second transform (Page 3, lines 16-19) across a time dimension (Page 3, lines 16-19) of the time frequency representation (Page 3, lines 16-19), thereby obtaining the modulation spectrum (Page 3, lines 16-19).
Regarding claim 13, Maier discloses the spectrum calculator (Figure 2, element 32) is further adapted to divide the (Page 20, lines 25-30) into a plurality of overlapping time windows (Page 20, lines 25-30) before applying the first transform (Page 20, lines 25-30; it is first windowed then transformed) and divide the time frequency representation (Page 20, lines 25-31 and Page 21, lines 1-5) into a plurality of overlapping modulation windows (Page 20, lines 25-31 and Page 21, lines 1-5) before applying the second transform (Page 20, lines 25-31 and Page 21, lines 1-5).
Regarding claim 14, Maier discloses the first transform (Page 3, lines 16-19) is a first fast Fourier transform (Page 20, lines 25-31 and Page 21, lines 1-5).
Regarding claim 15, Maier discloses the second transform (Page 3, lines 16-19) is a second fast Fourier transform (Page 20, lines 25-31 and Page 21, lines 1-5).
Regarding claim 16, Maier discloses the central frequency calculating unit (Figure 2, element 34) is adapted to determine a central modulation frequency (Page 22, lines 4-7 and Page 13, lines 23-25) of a first lobe (Para 13, lines 15-27) contained in the per- frame modulation spectrogram (Page 22, lines 12-19).
Regarding claim 17, Maier discloses the central frequency calculating unit (Figure 2, element 34) is further adapted to identify the first lobe (Page 22, lines 12-19) for each per-frame modulation spectrogram (Page 22, lines 12-19).
Regarding claim 18, Maier discloses the determining unit (Figure 2, element 36) is further adapted to calculate the mean central modulation frequency (Page 23, lines 5-10 and lines 15-16; mean heart rate and standard deviation is recited in the art, the central modulation frequency is the heart rate in each frame, therefore, examiner takes the position that the mean heart rate reads on this limitation).
Maier does not disclose the heart rate variability determining unit.
However, Breslow teaches the heart rate variability determining unit (Para 3, the whole system determines heart rate variability).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the determining unit is a heart variability determining unit as taught by Breslow, in the invention of Maier, in order to evaluate stress and endurance (Falk; Page 2, lines 11-12).
Regarding claim 19, Maier discloses the determining unit (Figure 2, element 36) is adapted to calculate a standard deviation of the central modulation frequencies (Page 23, lines 5-10 and lines 15-16; mean heart rate and standard deviation is recited in the art, the central modulation frequency is the heart rate in each frame, therefore, examiner takes the position that the standard deviation of the R-R interval reads on this limitation) of the per-frame modulation spectrograms (Page 22, lines 12-19).
Maier does not disclose the heart rate variability determining unit. 
However, Breslow teaches the heart rate variability determining unit (Para 3, the whole system determines heart rate variability).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the determining unit is a heart variability determining unit as taught by Breslow, in the invention of Maier, in order to evaluate stress and endurance (Falk; Page 2, lines 11-12).
Regarding claim 20, Maier discloses a sensor (Page 11, lines 1-4) for measuring the electrocardiogram (Page 19, lines 28-30 and Page 4, lines 6-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792